Case 1:19-cv-05751-BMC Document 20 Filed 09/01/21 Page 1 of 3 PageID #: 483




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        X
LEONY DAVID MAZUETA MUNOZ,                          :
CINDY E. BRITO REYES, and ELVIN                     :
ALCANTARA RODRIGUEZ,                                :       JOINT PRETRIAL ORDER
                                                    :
                        Plaintiffs,                 :          1:19-cv-5751 (BMC)
                                                    :
                 -against-                          :
                                                    :
 640, LLC and JASON FEINMAN,                        :
                                                    :
                        Defendants.
                                                        X

         The parties having conferred among themselves and with the Court pursuant to
  Federal Rule of Civil Procedure 16, the following statements, directions and agreements
  are adopted as the Pretrial Order herein.

  Trial Counsel

         Zachary S. Rozenberg, Esq. for the Plaintiffs
         Todd A. Rossman, Esq. for the Defendants

  Jurisdiction
        This case was removed to this court by the Defendants based on diversity. 28 U.S.
        1332. Defendant, 640, LLC, is a company formed in New Jersey with its
        principal place of business in New Jersey. Defendant, Jason Feinman, also
        resides in New Jersey. In addition, the three Plaintiffs were seriously injured as a
        result of this accident and have made a $1,500,000 settlement demand.


 Claims and Defenses to be Tried
         This matter involves a motor vehicle accident that took place on October 12,
         2018 on the Grand Central Parkway in Queens, New York. Plaintiffs
         contend that they were seriously injured as a result of this rear end collision.
         Defendants contend Plaintiff, Munoz, suddenly stopped short on the highway
         with no vehicles in front of his with the intent to cause this accident. Defendants
         also contend Plaintiffs were not injured as a result and underwent unnecessary
         treatment that was not causally related to the accident.

  Jury/Non-Jury
         The case is be tried before a jury and is estimated to take 5-7 days.
Case 1:19-cv-05751-BMC Document 20 Filed 09/01/21 Page 2 of 3 PageID #: 484


  Trial Before Magistrate Judge

         The parties do not consent to trial before a Magistrate Judge.

  Stipulations
       The parties agree only that a motor vehicle incident occurred between them on October
       12, 2018 on the Grand Central Parkway in Queens, New York.

  Witnesses

         A list of witnesses intended to be called, with a brief summary of each witness’
         relation to the case and intended testimony. In addition, a table listing the basis
         for any objection to a witness’ testimony. The table shall look like this:
        Witness Name          Objection                            Basis for Objection
        Jason Feinman –       None                                 None
        Defendant/Driver

        Aman Gupta,
        Ph.D. -
        Biomechanical and
        Accident
        Reconstruction
        Expert

        Dr. Jeffrey Klein –
        Defense Medical
        Expert

        Leony David
        Mazueta Munoz –
        Plaintiff/driver

        Cindy E. Brito
        Reyes-
        Plaintiff/passenger

        Elvin Alcantara
        Rodriguez –
        Plaintiff/passenger

        Dr. Dante Leven
        Plaintiffs’ Medical
        expert

        Dr. Jinghui Xie –
        Plaintiffs’ Medical
        expert

        Dr. Paul Ivancic
        Ph.d – Plaintiffs’
        Biomechanical
Case 1:19-cv-05751-BMC Document 20 Filed 09/01/21 Page 3 of 3 PageID #: 485


        expert




  Deposition Transcripts

        Deposition transcripts of the parties will be submitted to the court. However, we
        anticipate live testimony from all parties at trial.

  Exhibits

        A table containing a list of exhibits intended to be offered, and any objections. The
        table should also indicate exhibits to which no party objects on grounds of
        authenticity and exhibits to which no party objects on any grounds. All exhibits
        must be pre-marked in the order in which they are expected to be used (using
        numerals for plaintiff’s exhibits and letters for defendant’s exhibits). At the time
        of filing the Pretrial Order, the parties will simultaneously deliver to Chambers a
        set of exhibits and deposition testimony to which objection has been made in this
        Pretrial Order so that the Court can rule on the objections at the conference to the
        extent practicable. The table shall look like this:

         Exhibit             Objection                            Basis for Objection
         1. Medical          None
         Records
         2. Surgical         None
         Photos
         3. Photos of the    None
         incident scene
         4. Photos of        None
         Plaintiffs’ vehicle
         at the incident
         scene


        See the admonition under “Witnesses” above with regard to over designation.
        The same rule applies regarding exhibits.

  Relief Sought

       The Plaintiffs seek monetary relief. The Defendants seek dismissal.

  SO ORDERED.


                                                                  U.S.D.J.
  Dated: Brooklyn, New York
                       2021
